DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-21
The following claim(s) is/are amended: 1, 9, 16
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-21 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/19/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/0026348) in view of Kodaypak (US Pub. 2017/0078371) in view of Denton (US Pub. 2016/0364772) and further in view of Pujet (US Pub. 2009/0276311).
With respect to Claim 1, Siddiqui teaches a method, comprising: receiving, with a computing system, one or more network performance metrics of one or more networks; (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)
receiving, with the computing system, network usage data associated with the one or more networks, wherein the network usage data comprises expected network usage associated with one or more scheduled events (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Para. 28; system anticipates a substantial increase in traffic to a website during holiday seasons, the holiday season is associated with several holiday events.)
analyzing, with the computing system and using one or more machine learning techniques, the received one or more network performance metrics, the received network usage data, and the advertising data comprising the one or more marketing locations where the one or more marketing in the one or more marketing locations; (Advertising data will be taught later. paras. 14, 21, 24, 38; video stored and streamed, as well as storage and memory related to program execution, as well as a persistent data storage service. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. paras. 32-36; system has a learning module that utilizes machine learning techniques to update the adjustment rules for analyzing the data.)
and based on a determination that the one or more networks can be improved, dynamically reconfiguring, using the computing system, at least one of one or more network connections within the one or more networks or one or more network resources within the one or more networks, (para. 25; the system may monitor a metric such as cpu utilization, and when the metric is above a threshold, assign additional computing nodes to host the program. Similarly, it can remove resources when utilization decreases. Para. 15; The scaling is done in real time. Para. 25; the desired operating range may vary based on time of day or day of week. Paras. 30-32; system scales to get back into range.)
But Siddiqui does not explicitly teach particular types of events.
Kodaypak, however, does teach one or more scheduled events comprising at least one of live sporting events, awards shows, political events, or national or international scientific announcements; (para. 15; network transmission of live sporting event, political debate, or news events. Further, Examiner takes official notice that award shows and national or international scientific announcements are transmitted. It would have been obvious to one of ordinary skill to consider the network usage of particular types of events to consider whether they differed from other events to maximize the granularity of the predictive functionality.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Siddiqui with the particular scheduled events in order to consider if network usage behaves atypically with respect to defined events in order to maximize predictive functionality.
But modified Siddiqui does not explicitly teach advertising data.
Denton, however, does teach receiving with the computing system, advertising data from a product advertising system, (Fig. 1, paras. 8, 33, 35; system receives advertising metrics and analyzes them.)
wherein the advertising data comprises one or more marketing locations where one or more marketing campaigns took place; (para. 6, 29, 44; system tracks ad campaigns. Fig. 14, paras. 8, 29-30, 40, 66; Metrics include information about performance based on ad placement, which is a marketing location, and ad location (such as the US, see Fig. 14) which is also a marketing location.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Siddiqui with the advertising data in order to manage large amounts of advertisements and determine performance context for multiple channels including online. (Denton, paras. 2-3)

Pujet, however, does teach wherein dynamically reconfiguring at least one of one or more network connections within the one or more networks or one or more network resources within the one or more networks comprises prepopulating media content associated with the one or more marketing campaigns in one or more caching nodes located in the one or more marketing locations (paras. 33-37; CDN determines where to store content in order to optimize its delivery. para. 39, 59; where to store content may be based on content type, such as advertisement. Para. 40; storage determination may be predictive, which means it is a pre-load. Para. 12; system may store advertisement based in part on a geographic region that the advertisement is relevant to. Para. 51; cost may be minimized by storing files closer to end users.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Siddiqui with the preloading in nodes located in marketing locations in order to efficiently deliver related content while keeping costs low. (Pujet, paras. 11-12, 36, 51)

With respect to Claim 2, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the one or more network performance metrics comprise at least one of quality of service ("QoS") measurement data, platform resource data and metrics, service usage data, topology and reference data, historical network data, network usage trend data, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 3, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the one or more network performance metrics comprise one or more of information regarding at least one of latency, jitter, bandwidth, packet loss, nodal connectivity, compute resources, storage resources, memory capacity, routing, operations support systems ("OSS"), or business support systems ("BSS") or information regarding at least one of fault, configuration, accounting, performance, or security ("FCAPS"). (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 4, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the network usage data comprises at least one of service usage data, historical network data, network usage trend data, network usage data associated with one or more users who access the one or more networks, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 5, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches further comprising: receiving, with the computing system, one or more inputs, the one or more inputs comprising at least one of one or more business requirements, one or more usage requirements, one or more service definition requirements, one or more contractual requirements, or one or more business rules; (para. 25; system varies desired operating range based on time of day or day of week. System sets values lower during nighttime hours. These are both business requirements and rules and usage requirements. Para. 27; operating range based on weekday/weekend and pricing goals. Para. 28; system anticipates a substantial increase in traffic to a website during holiday seasons.)
and analyzing, with the computing system and using one or more machine learning techniques, the received one or more network performance metrics, the received network usage data, and the received one or more inputs to determine whether the one or more networks can be improved in terms of network efficiency or network operations; (paras. 24-31; data is used to set thresholds and thresholds are used during analysis to determine if the system should scale resources to a user.)
wherein dynamically reconfiguring the at least one of the one or more network connections within the one or more networks or the one or more network resources within the one or more (para. 25; the system may monitor a metric such as cpu utilization, and when the metric is above a threshold, assign additional computing nodes to host the program. Similarly, it can remove resources when utilization decreases. Para. 15; The scaling is done in real time. Para. 25; the desired operating range may vary based on time of day or day of week. Paras. 30-32; system scales to get back into range.)

With respect to Claim 6, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches further comprising: receiving, with the computing system, one or more second network performance metrics of the one or more networks, after reconfiguring the at least one of the one or more network connections within the one or more networks or the one or more network resources within the one or more networks; (para. 62; system is recursive and allows for continuous and automatic scaling. paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)
receiving, with the computing system, second network usage data associated with the one or more networks, after reconfiguring the at least one of the one or more network connections (para. 62; system is recursive and allows for continuous and automatic scaling. paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)
analyzing, with the computing system and using one or more machine learning techniques, the received one or more second network performance metrics and the received second network usage data to determine whether the one or more networks can be further improved in terms of network efficiency or network operations; (para. 62; system is recursive and allows for continuous and automatic scaling. paras. 14, 21, 24, 38; video stored and streamed, as well as storage and memory related to program execution, as well as a persistent data storage service. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. paras. 32-36; system has a learning module that utilizes machine learning techniques to update the adjustment rules for analyzing the data.)
and based on a determination that the one or more networks can be further improved, dynamically reconfiguring, using the computing system, at least one of the one or more network connections within the one or more networks or the one or more network resources within the one or more networks. (para. 62; system is recursive and allows for continuous and automatic scaling. para. 25; the system may monitor a metric such as cpu utilization, and when the metric is above a threshold, assign additional computing nodes to host the program. Similarly, it can remove resources when utilization decreases. Para. 15; The scaling is done in real time. Para. 25; the desired operating range may vary based on time of day or day of week. Paras. 30-32; system scales to get back into range.)

With respect to Claim 7, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein determining whether the one or more networks can be improved in terms of network efficiency or network operations comprises determining whether the one or more networks can be improved in terms of network efficiency or network operations in anticipation of expected network usage based on the analysis, wherein dynamically reconfiguring the at least one of the one or more network connections within the one or more networks or the one or more network resources within the one or more networks is based at least in part on such determination. (paras. 27-29; system uses forecasting module that can predict future demand based on current and historical data. System determines that demand for a program will triple during the holiday season. paras. 21, 24; system measures number of requests in determining how to scale. Para. 28; upper threshold is set to reduce or prevent likelihood that the user is charged for more computing capacity than it has budgeted for, which is an anticipation of expected usage. System scales to meet a retailers’ holiday demand, which is an expected usage.)

(paras. 27-28; system has upper and lower thresholds for assignment of resources. For example, a pricing goal threshold. The upper threshold is set to reduce or prevent likelihood that the user is charged for more computing capacity than it has budgeted for, which is a customer-defined threshold. System also considers “other goals or objectives of a user” which are customer-defined thresholds. System sets threshold to reduce or prevent chance that there will not be resources to assign to other users, which is a system-wide threshold. Para. 27; thresholds may take into account these other features, which posits a default threshold, which would be a system-wide threshold.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Siddiqui also teaches an apparatus, comprising: at least one processor; (paras. 37, 65; capacity manager uses processor)  and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.) 

With respect to Claims 10-15, they are substantially similar to Claims 2-7, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Siddiqui also teaches a system, comprising: a computing system, comprising: at least one first processor; (paras. 37, 65; capacity manager uses processor)  and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.)

With respect to Claims 17-21, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.



Remarks
Applicant argues at Remarks, pgs. 13-14 that none of the previously cited references teaches the newly amended limitation. Examiner agrees. Examiner notes that Pujet, para. 12 may render the citation of Denton superfluous (advertisements that discriminate based on geographic region suggests “one or more marketing locations where one or more marketing campaigns took place” because categorizing regions as relevant/nonrelevant suggests advertising is to be delivered to relevant regions and not to non-relevant regions, i.e. a location of a marketing campaign) but for the moment keeps both references in the rejection to compact prosecution.
All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449